DETAILED ACTION
Claims 1-7 (filed 05/26/2022) have been considered in this action.  Claims 1 and 4 have been amended.  Claims 2-3 and 5-6 have been presented in the same format as previously presented.  Claim 7 is newly filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see page 5 paragraph 4, filed 05/26/2022, with respect to rejection of claims 4-5 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. The examiner cannot find support for the equations provided in claim 4 in the original disclosure.  Support cannot be found in the pages and paragraphs noted by the applicant in their response, nor in any other portion of the provided disclosure.  
In order to further prosecution, the examiner recommends the applicant argue why to a person having ordinary skill in the art, the equations provided in the original disclosure are commensurate with those currently claimed.  No reasoning has been provided as to why the equations currently claimed would be what a person having ordinary skill in the art would understand the equations provided in the original disclosure are intended to mean.

Applicant’s arguments, see page 6 paragraph 3, filed 05/26/2022, with respect to rejection of claims 4-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 4-5 under 35 U.S.C. 112(b) has been withdrawn.  The applicant no long utilizes a variable name that had a different meaning in the original disclosure.  A person having ordinary skill in the art would fully understand what the equation provided in claim 4 would mean based on standard mathematical nomenclature, and thus the previous rejection is overcome.  


Applicant’s arguments with respect to claim(s) 1-3 and 6 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has provided prior art reference Lovelace et al.  that teaches the newly amended feature of a maximum allowed maintenance period limit when adjusting maintenance and inspection times.

Information Disclosure Statement
The information disclosure statement filed 03/23/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Reference “Mechanical Fitter Q&A” has been provided in a non-English language, yet the relevancy of this reference has not been explained.  
The examiner recommends either providing an English-language copy of the reference, or explaining how the reference is relevant to the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 contains new matter because the mathematical expression in claim 4 is not the same as that provided in the original disclosure.  Claim 4 fails the written description requirement because it contains subject matter not described in the original disclosure.  
The equation presented in the claim 4 contains the elements:
            
                T
                =
                T
                ₀
                ・
                
                    
                        
                            
                                1
                                +
                                
                                    
                                        t
                                        n
                                        1
                                    
                                    
                                        T
                                        ₀
                                    
                                
                            
                        
                        ・
                        
                            
                                1
                                +
                                
                                    
                                        t
                                        n
                                        2
                                    
                                    
                                        T
                                        ₀
                                    
                                
                            
                        
                        …
                        
                            
                                1
                                +
                                
                                    
                                        t
                                        n
                                        i
                                    
                                    
                                        T
                                        ₀
                                    
                                
                            
                        
                    
                
                ・
                
                    
                        
                            
                                1
                                +
                                
                                    
                                        t
                                        m
                                        1
                                    
                                    
                                        T
                                        ₀
                                    
                                
                            
                        
                        ・
                        
                            
                                1
                                +
                                
                                    
                                        t
                                        m
                                        2
                                    
                                    
                                        T
                                        ₀
                                    
                                
                            
                        
                        …
                        
                            
                                1
                                +
                                
                                    
                                        t
                                        m
                                        j
                                    
                                    
                                        T
                                        ₀
                                    
                                
                            
                        
                    
                
            
        

Wherein i and j are integers.
The elements containing elements tni and tmj cannot be found in the original disclosure.  The mathematical expression originally contained ellipses in place of the elements tni and tmj.  Applicant has argued that the specification provides support for a set {M} of j elements {ml, m2, ... mj} and a corresponding set of {tmi, tm2, ... tmj} as now recited in claim 4, however no support has been found.  No reference can be found to the fact that i and j are integers.
MPEP 2163(I)(B) states “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed”.  The use of ellipses in the originally presented formula lead one of ordinary skill in the art to open interpretation as to what the meaning of the ellipses actually are.  Because of the fact that applicant has utilized the variable ‘i’ and ‘j’, both positive integers, to limit both the number of signals associated with lengthening the maintenance part life and the number of signals associated with shortening the maintenance part life, the formula inherits the property that the number of signals of lengthening and shortening the maintenance part life are i and j respectively.   Nowhere is it suggested that this number of signals is the same or different for the lengthening and shortening of the maintenance part life through the use of integers i and j.  In fact, the use of ellipses does not really imply anything, since it leaves open to interpretation their meaning and thus is subjective to the view point of the reader.  
Claim 5 is dependent upon claim 4 and thus inherits the rejection of claim 4 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al. (US 20020013639, hereinafter Fujishima) in view of Irie et al.. (JP2002366397, hereinafter Irie) and Lovelace et al. (US 20100042368, hereinafter Lovelace).

In regards to Claim 1, Fujishima teaches “A machine tool management system, comprising: an external server” (Fig. 1 and Fig. 2 shows management units 20 and 3 and [0046] a management unit 3 provided on the side of a supplier (maker) having supplied the machine tools 21, and connected to the user side management units 20 via a network 4 such as internet) “and a plurality of numerical controller (NC) devices connected to the external server through a network, the NC devices controlling respective machine tools” (Fig. 1 and [0019] there is provided a machine tool maintenance system, which comprises: a plurality of machine tools each including a plurality of driver mechanisms and a controller for controlling operations of the driver mechanisms; [0024] there is provided a machine tool maintenance system, which comprises: a plurality of machine tools each including a plurality of driver mechanisms and a controller for controlling operations of the respective driver mechanisms; and a management unit connected to the plurality of machine tools; wherein the management unit comprises a life expectancy determining section for determining the degrees of wear of the respective driver mechanisms on the basis of data indicative of operating conditions of the respective driver mechanisms received from the controller of each of the machine tools, a data storage section for storing data indicative of the wear degrees determined by the life expectancy determining section, and an output section for outputting information on the wear degrees stored in the data storage section; [0044] FIG. 13 is a block diagram schematically illustrating the construction of a numerical controller for controlling operations of the machine tool shown in FIG. 10) “wherein the external server is configured to collect operating information obtained from the NC device of each machine tool, and comprises:” ([0020] the wear degrees of the respective driver mechanisms such as a spindle unit and a clamp unit of the machine tool are determined on the basis of the operating conditions of the driver mechanisms by the life expectancy determining section provided in the controller of the machine tool. The data indicative of the wear degrees thus determined is transmitted to the management unit connected to the controller, and stored in the data storage section) “storing unit storing a maintenance period model and a refinement algorithm in advance;” (Fig. 2 shows data storing section 91; [0022] The life expectancy determining section may be adapted to estimate end-of-life times at which the service lives of the respective driver mechanisms end, on the basis of the wear degrees determined by the life expectancy determining section. The data storage section of the management unit may be adapted to receive data indicative of the wear degrees and the estimated end-of-life times from the life expectancy determining section, and store the data;[0023] With this arrangement, the end-of-life times of the respective driver mechanisms are estimated by the life expectancy determining section, and the estimated end-of-life times are outputted by the output section of the management unit. Therefore, an operator can easily know the end-of-life times of the respective driver mechanisms on the basis of the output, and systematically perform a maintenance operation in the future [0026] The life expectancy determining section may be adapted to estimate end-of-life times at which the service lives of the respective driver mechanisms end, on the basis of the wear degrees determined by the life expectancy determining section. The data storage section may be adapted to store data indicative of the wear degrees and the estimated end-of-life times) “changing unit changing a computational expression of the maintenance period model by the refinement algorithm;” ([0057] After the calculation of the wear degree Lact, the life expectancy determining section 92 calculates a life expectancy L.sub.rest on the basis of the service life L.sub.max (L.sub.max=1 in this case) of the bearing 51 preliminarily stored in the data storage section 91 from the following equation (4): L.sub.rest=L.sub.max-L.sub.act (4)) “and computing unit obtaining a next maintenance period from the maintenance period model” ([0058] Then, the life expectancy determining section 92 estimates the end-of-life time of the bearing 51 on the basis of the life expectancy L.sub.rest and the wear degree L.sub.act from the following equation (5): D.sub.rest=D.sub.act.multidot.L.sub.rest/L.sub.act (5) [0059] wherein D.sub.act is the number of operation days of the machine tool 21, i.e., the number of days from the date of the start of the data accumulation in the data storage section 91 for the machine tool 21 to the latest data accumulation date, and D.sub.rest is the number of days (of life expectancy) to the end of the service life of the bearing 51, assuming that the machine tool 21 is operated under the same operating conditions. Therefore, a replacement date D.sub.chg can be predicted by adding the calculated D.sub.rest to the current date. Thus, the replacement date predicting operation is performed for the prediction of the replacement date D.sub.chg) “wherein a maintenance of at least one of the machine tools is executed in accordance with the next maintenance period obtained by the external server” ([0014] With the life expectancy estimating method, the life expectancy of the bearing 51 can be estimated, so that the bearing 51 can systematically be changed before the breakage thereof on the basis of the estimated life expectancy; [0015] it is an object of the present invention to provide a machine tool maintenance system which is adapted to centrally perform a management operation on the life expectancies of expendable components of driver mechanisms in machine tools installed in a plant for systematic maintenance of the machine tools; [0023] With this arrangement, the end-of-life times of the respective driver mechanisms are estimated by the life expectancy determining section, and the estimated end-of-life times are outputted by the output section of the management unit. Therefore, an operator can easily know the end-of-life times of the respective driver mechanisms on the basis of the output, and systematically perform a maintenance operation in the future) “and wherein the computational expression comprises ... a second component corresponding to shortening of the maintenance part life” ([0057] After the calculation of the wear degree Lact, the life expectancy determining section 92 calculates a life expectancy L.sub.rest on the basis of the service life L.sub.max (L.sub.max=1 in this case) of the bearing 51 preliminarily stored in the data storage section 91 from the following equation (4): L.sub.rest=L.sub.max-L.sub.act (4) [0058] Then, the life expectancy determining section 92 estimates the end-of-life time of the bearing 51 on the basis of the life expectancy L.sub.rest and the wear degree L.sub.act from the following equation (5): D.sub.rest=D.sub.act.multidot.L.sub.rest/L.sub.act (5); wherein L.sub.act is a term that can only shorten the maintenance part life according to the above equations) “.
Fujishima fails to teach “and wherein the computational expression comprises a first component corresponding to extension of a maintenance part life”.  Additional elements already taught by Fujishima are again taught by Irie to further show their obvious nature to combine.  These re-teachings should in no way be interpreted that Fujishima fails to teach these limitations, beyond the limitation noted above as specifically not being taught by Fujishima.
Irie teaches “changing unit changing a computational expression of the maintenance period model by the refinement algorithm” ([page 15] The next maintenance cycle determining section 31 determines whether the standard maintenance cycle G (F) input from the standard maintenance cycle input section 32 and the failure degree value input section 32.  The provisional maintenance cycle A is calculated using the failure degree value F input from (1). This temporary maintenance cycle A Is calculated by the same calculation method as the maintenance cycle A described in FIG. Thereafter, the next maintenance time correction process shown in FIG. 27 is performed. FIG. 27 is a flowchart showing the next maintenance time correction process. The previous data input unit 35 inputs the failure degree value F0 in the previous determination process and the date and time when the previous determination process was executed to the maintenance cycle determination unit 31 as past data; wherein a standard maintenance cycle is a maintenance period model, and the maintenance time correction process is a refinement algorithm) “and wherein the computational expression comprises a first component corresponding to extension of a maintenance part life” ([page 16] Here, Vmin is set to a value slightly slower than the rising speed of the failure degree value when no abnormality that is a distant cause of the failure occurs in the electronic device 5. Therefore, when the ascending speed V is smaller than the preset Vmin, it is highly possible that the electronic device 5 does not have an abnormality which is a distant cause of the failure.  When the maintenance cycle determining unit 31 determines that the ascending speed V is smaller than the preset Vmin, the maintenance cycle determining unit 31 extends the temporarily determined next maintenance time A by a predetermined period (s47)) “and a second component corresponding to shortening of the maintenance part life” ([page 15] When the maintenance cycle determining unit 31 determines in step s44 that the rising speed V is higher than the preset Vmax, the maintenance cycle determining unit 31 shortens the temporarily determined next maintenance time A by a predetermined period (s45). Thus, maintenance can be performed before the electronic device 5 breaks down, and the electronic device 5 can be prevented from breaking down).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the maintenance period model and refinement algorithms of Fujishima with the refinement algorithm terms which is capable of extending the next maintenance period as taught by Irie because by incorporating the mathematical term that extends the life of the part it would inherit the stated benefit of Irie, that “[page 16] As a result, it is possible to prevent the electronic device 5 from being subjected to excessive maintenance, and it is possible to more reliably prevent waste of maintenance costs”.  Both Fujishima and Irie are in the related fields of determining a maintenance period/cycle for an NC machine by having a standard maintenance time model that is refined through feedback of the machines, thus making their combination more obvious.  By combining these elements, it can be considered taking the known maintenance period algorithm that is refined through the determination of wear degrees of the parts using various mathematical expressions and feedbacks of the machines requiring maintenance, and incorporating the known mathematical expression that allows extension of the maintenance period by an amount based on a feedback of the machines requiring maintenance to achieve the predictable result of a maintenance period algorithm for a machine tool that requires maintenance that incorporates elements that shorten and elements that lengthen the maintenance period model.  
The combination of Fujishima and Irie fail to teach “and an upper or lower limit is set on a maintenance period, and a warning alarm is issued in response to the maintenance period exceeding beyond the limit”.
Lovelace teaches “and an upper or lower limit is set on a maintenance period, and a warning alarm is issued in response to the maintenance period exceeding beyond the limit” ([0015] The interface allows for customized preventative maintenance management, including preventative maintenance management of machines and also the auxiliary equipment that supports operation of the machines. A plurality of life-measurements may be tracked so that a user is provided with information that allows for the most accurate determination of when preventative maintenance is required. A notification is provided to the user as assets near the end of their expected life, as they exceed their life, and periodically thereafter if the assets continue to exceed their defined life limits. The periodic notifications allow for an escalation of notifications to personnel in a wider range of influence to help ensure the maintenance is performed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that determines a life expectancy for a component associated with a machining tool and which is capable of modeling the expected life so that either increases or decreases in the next maintenance action associated with the life expectancy of that component is realized, with the system that stores a limit to a life expectancy of a component in a manufacturing facility and is able to trigger an alarm/notification that preventative maintenance is required due to the expected life being approached, being exceeded, and periodically after it is exceeded as taught by Lovelace because by notifying a user that the expected lifetime has been exceeded, a downtime associated with that component that has exceeded its expected lifetime can be done at a more convenient time that prevents overall system downtime and improves manufacturing output.   The further outputting of additional notifications/alarms when the component has exceeded its expected lifetime further offers greater encouragement of the user to perform the required maintenance to prevent additional notifications/alarms that can become a nuisance, thus offering an additional improvement.  By combining these elements it can be considered taking the known system that outputs an alarm/notification when an expected life limit of a component is exceeded so maintenance should be performed, and using it to improve the known system that tracks and calculates an expected life for a component and is capable of both extending and decreasing the expected life of the component in a known way to achieve predictable results.  


In regards to Claim 2, Fujishima, Irie and Lovelace teach the machine tool management system as incorporated by claim 1 above.  Fujishima further teaches “The machine tool management system according to claim 1, wherein the changing unit changing the computational expression of the maintenance period model is carried out manually or automatically” ([0050] On the basis of the data indicative of the operating conditions stored in the data storage section 91, the life expectancy determining section 92 determines the wear degrees (current degrees of fatigue) of expendable components of respective driver mechanisms such as a bearing 51 supporting a spindle 25, coned disc springs 61 of a clamp unit 57 and bearings of cam followers 70, 71 of an automatic tool changer 42, and estimates end-of-life times of these components.; [0056] the life expectancy determining section 92 calculates the wear degree Lact from the equation (1) on the basis of the data of the spindle load and the spindle rotation speed transmitted from the numerical controller 80 every 10 seconds and stored in the storage section 91).

In regards to Claim 3, Fujishima, Irie and Lovelace teach the machine tool management system as incorporated by claim 1 above.  Fujishima further teaches “The machine tool management system according to claim 1, wherein the maintenance period model is at least one of an inspection and maintenance period about wear of a mechanism in the machine tool, an inspection and maintenance period about a machining tool of the machine tool, an inspection and maintenance period about an electrical component of the machine tool, and an inspection and maintenance period about a user-defined item of the machine tool” ([0019]  wherein the management unit comprises a data storage section for receiving data indicative of the wear degrees of the respective driver mechanisms determined by the life expectancy determining sections of the respective machine tools and storing the data of the wear degrees for each of the machine tools, and an output section for outputting information on the wear degrees stored in the data storage section; [0047] information on operating conditions such as a spindle load, a spindle rotation speed, a tool change command, tool clamp/unclamp commands and axial movement commands applied from a CNC 81 of the numerical controller 80 is transmitted to the user side management unit 20. The data thus transmitted is stored in the data storage section 91 for each of the machine tools 21; [0082] a user of the machine tools 21 can centrally perform a management operation on the wear degrees and the replacement dates of the components of the driver mechanisms of the respective machine tools 21. Thus, the user can easily formulate a comprehensive maintenance plan for the plurality of machine tools 21 thereby to enhance the availability of the machine tools 21).

In regards to Claim 7, Fujishima, Irie and Lovelace teach the machine tool management system as incorporated by claim 1 above.  Lovelace further teaches “The machine tool management system according to claim 1, wherein the maintenance period model is one of an inspection and maintenance period about a lubricant of the machine tool, an inspection and maintenance period about an electrical component of the machine tool, and an inspection and maintenance period about a user-defined item of the machine tool” ([0004] a method for managing production facility preventative maintenance is provided. The method is performed using a computer system coupled to a database. The method includes receiving operation data from at least one machine controller and at least one auxiliary equipment controller, wherein the operation data corresponds to operation of at least one machine tool and at least one auxiliary system that supports the production facility operation. The method also includes converting the operation data into usage data and determining a required preventative maintenance by comparing the usage data to stored preventative maintenance data. The method also includes outputting at least one of a percentage of life remaining and a notification of required preventative maintenance; [0026] In the exemplary embodiment, machines 230 and 232 include a plurality of components, for example, a first component 244, a second component 246, a third component 248, and a fourth component 250. Components 244, 246, 248, and 250 may include, but are not limited to including, a spindle motor, a rotating axel, a hydraulics system, and a lubrication system. Components 244 and 246 each perform a function in order to accomplish the manufacturing or assembly step that machine 230 is configured to perform. Similarly, components 248 and 250 each perform a function in order to accomplish the manufacturing or assembly step that machine 232 is configured to perform. Components 244, 246, 248, and 250 may be any machine component or system that enables machines 230 and 232 to operate as described herein; [0028] Computer 260 may also store a "power-on" time of each of machines 230 and 232, auxiliary systems 240 and 242, and the corresponding individual component 244, 246, 248, 250, 270, 272, 274, and 276. The power-on time accumulates when the individual component is supplied with power; wherein in order for something to be powered on, it must be an electrical component because it uses electricity to remain powered on).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishima, Irie and Lovelace as applied to claim 1 above, and further in view of Ito et al. (JPH1096616, hereinafter Ito).

In regards to Claim 6, Fujishima, Irie and Lovelace teach the machine tool management system as incorporated by claim 1 above.  Fujishima further teaches “The machine tool management system according to claim 1, wherein the external server is configured to control ... in accordance with the next maintenance period obtained by the external server” ([0082] In accordance with this embodiment, the wear degree L.sub.act, the life expectancy L.sub.rest, the number of days of the life expectancy D.sub.rest, the replacement date D.sub.chg and the like for each of the driver mechanisms such as the spindle unit 24 in the machine tools 21 are calculated by the user side management unit 20, and cumulatively stored therein. Where a plurality of machine tools 21 are installed in a single plant, for example, a user of the machine tools 21 can centrally perform a management operation on the wear degrees and the replacement dates of the components of the driver mechanisms of the respective machine tools 21. Thus, the user can easily formulate a comprehensive maintenance plan for the plurality of machine tools 21 thereby to enhance the availability of the machine tools 21. [0083] In this embodiment, the life expectancy determining section 92 of the user side management unit 20 estimates the end-of-life times of the expendable components of the respective driver mechanisms, and the estimated end-of-life times are displayed on the CRT 95 of the user side management unit 20. Therefore, the user can easily know the end-of-life times of the expendable components by viewing the CRT and, hence, can easily implement the maintenance plan in the future; wherein Fujishima is teaching that an event (i.e. display) can be triggered by the end-of-life determination).  Irie further teaches “The machine tool management system according to claim 1, wherein the external server is configured to control ... to perform inspection of at least one of the machine tools in accordance with the next maintenance period obtained by the external server” ([page 17] As described above, according to the present invention, the next inspection time for the electronic device is determined according to the current state of the electronic device; wherein Irie is teaching that an inspection can and should occur at the determined maintenance time).
The combination of Fujishima, Irie and Lovelace fail to teach “wherein the external server is configured to control a robot to perform inspection of at least one of the machine tools in accordance with the next maintenance period”.  It is understood from the above quote of Fujishima and Irie that a person having ordinary skill would recognize that the server of Fujishima controls an action (display that maintenance is required) to occur in accordance with a determined next maintenance time based on tool condition feedbacks, and that Irie teaches that an inspection can occur according to the determined next maintenance time based on tool condition feedback.  Therefore, the only teaching missing from Fujishima and Irie is that a robot performs the inspection instead of a human, as there is no suggestion from Fujishima, Irie or Lovelace that a robot inspection is involved.  
Ito teaches “wherein the external server is configured to control a robot to perform inspection of at least one of the machine tools in accordance with the next maintenance period” ([page 3] In order to emit the structure light from a predetermined direction, the light may be emitted from a light emitting means supported on the inspection robot. In this case, if a plurality of tool tips are mounted on the tool, there are a plurality of inspection positions where the inspection robot is positioned.  In order to periodically and automatically inspect a tool tip, a series of steps of removing a tool from a machine tool and transferring it to a tool support means every time one of the tools exceeds a predetermined accumulated use time. May be performed by a transfer robot. The function of measuring the accumulated use time of the tool is a well-known function that can be provided in a normal machine tool control device, and may be used; [page 8] the robot # 3 is a robot for projecting a structure light for performing a chip inspection on a chip... The operation of the robot # 3 and the operation of each part of the structure light unit SU (camera, laser oscillator, galvanometer, etc.) are controlled by a robot controller having a built-in image processing device; [page 9] Milling machine control unit FCL # belonging to milling machines # 1 to # 3 which has completed the processing of one workpiece and has been unloaded by robot # 1.  1 to FCL # 3 check the integrated value of the processing execution time of the tool, and when the time exceeds the preset time limit, send the inspection required signal to the robot controller RCL # 1 of the robot # 1 in the relevant data (transmitted); wherein this teaching shows that inspection by the robot is performed by a control signal, and thus is automatic and does not require intervention by a human).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the server that determines an end-of-life time for NC tools by taking in various measurements and information about the NC tools and modifying a maintenance time or inspection time for a particular one of the tools so that at the time of determined end-of-life a maintenance or inspection action occurs as taught by Fujishma and Irie with the use of an inspection robot that can perform inspection at a time when a processor has determined an accumulated usage time has expired and automatically triggers an inspection by the inspection robot as taught by Ito because by performing the inspection with a robot as opposed to a human, a savings in time and cost can be realized because the human no longer needs to be paid to do the inspection and instead can perform other functions that cannot be automated.  Furthermore, by performing an inspection at the determined end-of-life instead of simply replacing the part, further savings can be realized when the inspection determines the inspected part does not need to be immediately replaced.  In addition, it is well-known by a person having ordinary skill in the art that computers are inherently re-programmable and that the functions programmed into one computer can be programmed into another computer, as this ability is one of the most obvious benefits of using computers (i.e. their re-programmability), thus the functions of Fujishima, Irie and Ito are related to computer instructions for performing maintenance in accordance with modified maintenance times and the actions that are taken as a result; making their combination even more obvious.  By combining these elements, it can be considered taking the known server that determines maintenance and inspection times for triggering maintenance and inspection actions of machine tool parts as taught by Fujishima and Irie and taking the known robot that inspects a machine tool according to an expired accumulated use time determined by a controller/processor as taught by Ito to achieve the predictable results  of a server/processor that determines a maintenance/inspection time for a machine tool and causes a robot to perform inspection when the server determines the maintenance time is the present moment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abeygunawardane  et. Al. “Adaptive Maintenance Policies for Aging Devices Using a Markov Decision Process” – teaches there can exist a maximum allowable time between two consecutive maintenance periods (tmax,i)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116